Case 0:20-cv-60416-AMC Document 97-75 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                    EXHIBIT 75
Case 0:20-cv-60416-AMC Document 97-75 Entered on FLSD Docket 07/09/2021 Page 2 of 4




 Document title:                  Exchange Online Protection IP addresses | Microsoft Docs

 Capture URL:                     https://web.archive.org/web/20181203094956/https://docs.microsoft.com/en-us/
                                  office365/SecurityCompliance/eop/exchange-online-protection-ip-addresses

 Captured site IP:                207.241.237.3

 Page loaded at (UTC):            Thu, 08 Jul 2021 20:49:41 GMT

 Capture timestamp (UTC):         Thu, 08 Jul 2021 20:50:33 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      3

 Capture ID:                      20d206b0-65f2-4bbe-98a6-c920055f1be3

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:            mNAYQGqk3PQdzPS6iHX8DP
            Case 0:20-cv-60416-AMC Document 97-75 Entered on FLSD Docket 07/09/2021 Page 3 of 4




Document title: Exchange Online Protection IP addresses | Microsoft Docs
Capture URL: https://web.archive.org/web/20181203094956/https://docs.microsoft.com/en-us/office365/SecurityCompliance/eop/exchange-online-protection-ip-addresses
Capture timestamp (UTC): Thu, 08 Jul 2021 20:50:33 GMT                                                                                                  Page 1 of 2
            Case 0:20-cv-60416-AMC Document 97-75 Entered on FLSD Docket 07/09/2021 Page 4 of 4




Document title: Exchange Online Protection IP addresses | Microsoft Docs
Capture URL: https://web.archive.org/web/20181203094956/https://docs.microsoft.com/en-us/office365/SecurityCompliance/eop/exchange-online-protection-ip-addresses
Capture timestamp (UTC): Thu, 08 Jul 2021 20:50:33 GMT                                                                                                  Page 2 of 2
